EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 5-8, filed 2022.01.31, with respect to the rejection of claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
The amended abstract and the amended title are acceptable. The objection is withdrawn. 
Claims 1, 6-7 and 9 remain.


Allowable Subject Matter
Claims 1, 6-7 and 9 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 6-7 and 9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is GB 057,884 which describes a radial compressor (fig. 1) for a charging device of an internal combustion engine (this is a statement of intended use and is offered no patentable weight; all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114) comprising: an impeller (2) arranged in a compressor housing (generally 4) and rotationally fixed to a rotatably mounted rotor shaft (1); a fresh air supply channel (defined by 18) for carrying a fresh air mass flow to the impeller (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); 	an iris diaphragm mechanism (fig. 2)  upstream of the impeller (fig. 1) to at least partially close or to open a diaphragm aperture thus allowing variable adjustment of a flow cross-section for the fresh air mass flow for admission to the impeller at least over a partial region (shown graphically in fig. 5); and a plurality of lamellae (pairs of 7a, 7b as in fig. 2) each having a lamella base body (generally 8) with an inner edge portion (curved portion in fig. 2) for delimiting the diaphragm aperture (fig. 2), wherein the inner edge portion an inner edge, which is blunt-edged on a side facing away from the impeller (fig. 1 shows the side of 7 opposite 2 is “blunt-edged” or curved).
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/12/2022